DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US 2017/0126928 A1).

Regarding claim 1, Kawai teaches a non-transitory computer-readable recording medium storing an application program including computer-readable instructions for a terminal device (Fig. 1, application 109 stored in smart phone 100; [0061], “application 109 which is an application program performs the control of the present disclosure”; [0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments”), 
 	the computer-readable instructions, when executed by a processor of the terminal device, causing the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
 	repeatedly execute a first-type communication process using first-type communication via Internet ([0038], “Referring to FIG. 7, the smart phone 100 can establish a connection to the Internet 702 through a base station 701 by using a communication line 704”), 
 	wherein the first-type communication process is for receiving related information which is related to a communication device different from the terminal device (Applicant’s specification in published application, par. 115 states, “The terminal 10 and the printer 100 are examples of “terminal device” and “communication device”, respectively. The server 300 and the printer 100 are examples of “first external device” and “second external device”, respectively”, wherein the printer 100 is both the communication device as well as the second external device; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 (~inkjet-type multifunction peripheral = communication device) perform predetermined processing (~related information which is related to a communication device (~MFP 700) different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), and 
 	the first-type communication process includes sending a first information request to a first external device (data is obtained from a cloud server 703 (~first external device) via Internet 702 (~first-type communication process) (see par. 41); [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702 (~first type (Internet) communication process), to obtain data from the cloud server 703 (~receiving the related information via the first type (Internet) communication process from a first external device)”, wherein the obtaining the data requires sending a request for the data); and 
 	repeatedly execute a second-type communication process using second-type communication not via the Internet ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705. Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “cases where communication with the MFP 700 is continuously needed include a case where the status information of the MFP 700 needs to be continuously obtained”), 
wherein the second-type communication process is for receiving the related information and includes sending a second information request to a second external device ([0046], “the application 109 obtains from the MFP 700 (~receiving from a second external device) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), 
 wherein a first interval for repeatedly executing the first-type communication process is longer than a second interval for repeatedly executing the second-type communication process ([0060], “a configuration was employed in which switching of a utilized line is performed at the start and end of data communication; however, the present disclosure is not limited to this configuration. For example, in the case where the application 109 does not utilize the content in the cloud server 703, the smart phone 100 need not be connected to the Internet 702 in a state in which the application 109 is operating. Hence, a configuration may be employed in which a utilized line is switched in the case where the application 109 has been activated or the operation thereof has terminated. Further, the application 109 need only switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication”; Fig 7, it takes longer (~longer first interval (~difference between start and end of data communication)) to access cloud server 7 via internet than to access MFP 700 via wireless LAN (~Wi-Fi)), the timing at which the application 109 has been activated, and the timing at which the operation of the application 109 has terminated. For example, in the configuration in which the utilized line is switched at the four timings described above, even in the case where the communication line 705 is made to be a utilized line after activation and the communication line 704 is made to be a utilized line at the time when data communication has terminated, the communication line 705 can again be made to be a utilized line at the time of starting data communication”).  

 	Regarding claim 2, Kawai teaches the non-transitory computer-readable recording medium as in claim 1, 
 	wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
 	cause a display unit of the terminal device to display a specific screen indicating the related information in a case where the related information is received from the first external device or the second external device (Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”).  

 	Regarding claim 3, Kawai teaches the non-transitory computer-readable recording medium as in claim 1, 
 	wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
 	determine whether the terminal device is capable of executing the second-type communication ([0060], “in the case where the communication line 705 (Fig. 7, second type (wireless LAN) communication) is made to be a utilized line after activation”; [0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705. Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi (registered trademark) in the present embodiment”), 
 	wherein in a case where it is determined that the terminal device is not capable of executing the second-type communication, the first-type communication process is executed (switching of a utilized line occurs from Internet connection 704 to wireless LAN connection 705 at end of Internet connection 704 and from wireless LAN connection 705 to Internet connection 704 at end of wireless LAN connection 705 since “switching of a utilized line is performed at the start and end of data communication” (see par. 60); Thus, if the communication line 705 (~Fig. 7, second-type (wireless LAN) communication) has ended/terminated (~not capable of executing the second-type (wireless LAN) communication process), the communication line 704 (~Fig. 7, first-type (Internet) communication process) is executed; [0060], “In the embodiments described above, a configuration was employed in which switching of a utilized line is performed at the start and end of data communication; however, the present disclosure is not limited to this configuration. For example, in the case where the application 109 does not utilize the content in the cloud server 703, the smart phone 100 need not be connected to the Internet 702 in a state in which the application 109 is operating. Hence, a configuration may be employed in which a utilized line is switched in the case where the application 109 has been activated or the operation thereof has terminated. Further, the application 109 need only switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication, the timing at which the application 109 has been activated, and the timing at which the operation of the application 109 has terminated. For example, in the configuration in which the utilized line is switched at the four timings described above, even in the case where the communication line 705 is made to be a utilized line after activation and the communication line 704 is made to be a utilized line at the time when data communication has terminated, the communication line 705 can again be made to be a utilized line at the time of starting data communication”), 
 	in a case where it is determined that the terminal device is capable of executing the second-type communication, the second-type communication process is executed ([0060], “the communication line 705 (Fig. 7, second type (wireless LAN) communication) can again be made to be a utilized line at the time of starting data communication (~terminal device is capable of executing the second-type communication)”), and 
 	in the case where it is determined that the terminal device is capable of executing the second-type communication, the first-type communication process is not executed ([0060], “the communication line 704 (Fig. 7, first type (Internet) communication) is made to be a utilized line at the time when data communication has terminated (~the first-type communication process is not executed since the data communication is terminated), the communication line 705 can again be made to be a utilized line at the time of starting data communication”).  

 	Regarding claim 4, Kawai teaches the non-transitory computer-readable recording medium as in claim 3, 
 	wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
 	in the case where it is determined that the terminal device is capable of executing the second-type communication, determine whether the related information is received from the second external device ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705 (~terminal device is capable of executing the second-type communication). Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), 
 	wherein in a case where it is determined that the related information is not received from the second external device, the first-type communication process is executed ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705 (~terminal device is capable of executing the second-type communication). Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”[0060], “in the case where the communication line 705 (~second-type communication process) is made to be a utilized line after activation and the communication line 704 (~first-type communication process) is made to be a utilized line at the time when data communication has terminated, the communication line 705 (~second-type communication process) can again be made to be a utilized line at the time of starting data communication”, wherein inversely the communication line 704 (~first-type communication process) is made to be utilized line (~first-type communication process is executed) at the time of starting data communication when the communication line 705 (~second-type communication process) is made to be a utilized line at the time when data communication has terminated (~where it is determined that the related information is not received from the second external device)).  

  	Regarding claim 6, Kawai teaches the non-transitory computer-readable recording medium as in claim 4, 
wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
in the case where it is determined that the related information is not received from the second external device, determine whether the first interval has elapsed since the first-type communication process was executed previously (~for the case of determining that the related information is not received and also for the case of determining that the related information is received, determination is made for whether the first interval has elapsed (~a new document has been received for printing); Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”), 
wherein in a case where it is determined that the first interval has elapsed since the first-type communication process was executed previously, the first-type communication process is executed (the first interval has elapsed means the first-type communication process is completed and is available for another first-type communication process; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), 
in a case where it is determined that the first interval has not elapsed since the first-type communication process was executed previously, the first-type communication process is not executed (the first interval has not elapsed means the first-type communication process is still not completed and the first-type communication process (~a new first-type communication process) will not be executed); [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), and 
in a case where it is determined that the first interval has not elapsed since the first-type communication process was executed previously and the second interval has elapsed since the second-type communication process was executed previously, the second-type communication 19process is executed (since the first-type communication process is still incomplete and the second-type communication process is completed, the second-type communication process is available for a start of another second-type communication process; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”); [0060], “switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication”).  

Regarding claim 7, Kawai teaches the non-transitory computer-readable recording medium as in claim 6, 
wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
cause a display unit of the terminal device to display a specific screen indicating the related information in a case where the related information is received from the first external device or the second external device (Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”), 
 	wherein in a case where the related information is received from the first external device, the specific screen includes predetermined information indicating that the related information has been received by the first-type communication process (Fig. 4, “Three” is predetermined information indicating that the related information has been received by the first-type communication process (Fig. 7 704); [0035], “FIG. 4 is an example of a screen for making a user select an image to be printed by an external apparatus. For example, the screen illustrated in FIG. 4 is displayed when the user has selected the “Print photo” or “Cloud” object displayed on the screen of FIG. 3. These images may be images locally stored in the smart phone 100 or images obtained through the Internet. The user can select image data to be used for printing by tapping the displayed image”), and 
 	in a case where the second-type communication process is executed and it is determined that the related information is not received from the second external device in a state where the specific screen including the predetermined information is displayed at the display unit, the specific screen including the predetermined information is continuously displayed without replacing the predetermined information with information indicating that the second-type communication process failed (Fig. 4, display of ”Three” is continuously displayed at both Fig. 4 and Fig. 5 prior to Fig. 6 when the related information (~document information) is received from the second external device (~Fig. 7 MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”).  

Regarding claim 8, Kawai teaches the non-transitory computer-readable recording medium as in claim 1, 
wherein in a case where the application program is running in a foreground, the first-type communication process is executed (Fig. 4 shows the application program running on the foreground and the first-type (via internet 704 in Fig. 7) communication process (~receiving/retrieving image data from cloud server 7093) is executed; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), 
in the case where the application program is running in the foreground, the second-type communication process is executed (Fig. 6 shows the application program running on the foreground and the second-type (~via WLAN/Wi-Fi 705 in Fig. 7) communication process (~receiving status information from MFP/printer); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), and 
in a case where the application program is running in a background, neither of the first-type communication process nor the second-type communication process is executed (Fig. 3, if the application program is running in a background and a user is not able to make a selection from a display screen in Fig. 3, neither of the first-type communication process (~retrieving/receiving image document from cloud server) nor the second-type communication process (~retrieving/receiving image document printing status from the MFP/printer) will be executed).  

Regarding claim 9, Kawai teaches the non-transitory computer-readable recording medium as in claim 1, 
wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to ([0065], “Embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiments … The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”): 
store one or more pieces of identification information for identifying one or more communication devices in a memory of the terminal device ([0044], “smart phone 100 detects that the user operations for detection of the SSID of the MFP 700 (~specific SSID is associated with MFP and thus identifies the MFP), input of a password, and the like have been performed and can obtain connection setting information, and can establish a connection to the MFP 700”), 
wherein the communication device is a device that is identified by one piece of identification information selected by a user from among the one or more pieces of identification information in the memory store one or more pieces of identification information for identifying one or more communication devices in a memory of the terminal device ([0044], “smart phone 100 detects that the user operations for detection of the SSID of the MFP 700 (~specific SSID is associated with MFP and thus identifies the MFP), input of a password, and the like have been performed and can obtain connection setting information, and can establish a connection to the MFP 700”). 
 
Regarding claim 10, Kawai teaches the non-transitory computer-readable recording medium as in claim 1, wherein the first external device is a server different from both the terminal device and the communication device, and the second external device is the communication device (Fig. 7, cloud server 703 (~first external device) is a server different from both the smart phone 100 (~terminal device 100) and the MFP 700 (~communication device)).  

Regarding claim 11, Kawai teaches a method for controlling a terminal device, the method comprising: repeatedly executing a first-type communication process using first-type communication via Internet ([0038], “Referring to FIG. 7, the smart phone 100 can establish a connection to the Internet 702 through a base station 701 by using a communication line 704”), 
wherein the first-type communication process is for receiving related information which is related to a communication device different from the terminal device (Applicant’s specification of published application in par. 115 states, “The terminal 10 and the printer 100 are examples of “terminal device” and “communication device”, respectively. The server 300 and the printer 100 are examples of “first external device” and “second external device”, respectively”, wherein the printer 100 is both the communication device as well as the second external device; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 (~inkjet-type multifunction peripheral = communication device) perform predetermined processing (~related information which is related to a communication device (~MFP 700) different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), and 
the first-type communication process includes sending a first information request to a first external device (data is obtained from a cloud server 703 (~first external device) via Internet 702 (~first-type communication process) (see par. 41); [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702 (~first type (Internet) communication process), to obtain data from the cloud server 703 (~receiving the related information via the first type (Internet) communication process from a first external device)”, wherein the obtaining the data requires sending a request for the data), and 
the first-type communication process includes sending a first information request to a first external device ([0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”, wherein the obtaining the data requires sending a request for the data); and 
 repeatedly executing a second-type communication process using second-type communication not via the Internet ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705. Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “cases where communication with the MFP 700 is continuously needed include a case where the status information of the MFP 700 needs to be continuously obtained”), 
wherein the second-type communication process is for receiving the related information and includes sending a second information request to a second external device ([0046], “the application 109 obtains from the MFP 700 (~receiving from a second external device) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), 
wherein a first interval for repeatedly executing the first-type communication process is longer than a second interval for repeatedly executing the second-type communication process ([0060], “a configuration was employed in which switching of a utilized line is performed at the start and end of data communication; however, the present disclosure is not limited to this configuration. For example, in the case where the application 109 does not utilize the content in the cloud server 703, the smart phone 100 need not be connected to the Internet 702 in a state in which the application 109 is operating. Hence, a configuration may be employed in which a utilized line is switched in the case where the application 109 has been activated or the operation thereof has terminated. Further, the application 109 need only switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication”; Fig 7, it takes longer (~longer first interval (~difference between start and end of data communication)) to access cloud server 7 via internet than to access MFP 700 via wireless LAN (~Wi-Fi)), the timing at which the application 109 has been activated, and the timing at which the operation of the application 109 has terminated. For example, in the configuration in which the utilized line is switched at the four timings described above, even in the case where the communication line 705 is made to be a utilized line after activation and the communication line 704 is made to be a utilized line at the time when data communication has terminated, the communication line 705 can again be made to be a utilized line at the time of starting data communication”).  

Regarding claim 12, Kawai teaches the method as in claim 11, further comprising: 
causing a display unit of the terminal device to display a specific screen indicating the related information in a case where the related information is received from the first external device or the second external device (Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”).  

Regarding claim 13, Kawai teaches the method as in claim 11, further comprising: 
determining whether the terminal device is capable of executing the second-type communication ([0060], “in the case where the communication line 705 (Fig. 7, second type (wireless LAN) communication) is made to be a utilized line after activation”; [0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705. Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi (registered trademark) in the present embodiment”), 
wherein in a case where it is determined that the terminal device is not capable of executing the second-type communication, the first-type communication process is executed (switching of a utilized line occurs from Internet connection 704 to wireless LAN connection 705 at end of Internet connection 704 and from wireless LAN connection 705 to Internet connection 704 at end of wireless LAN connection 705 since “switching of a utilized line is performed at the start and end of data communication” (see par. 60); Thus, if the communication line 705 (~Fig. 7, second-type (wireless LAN) communication) has ended/terminated (~not capable of executing the second-type (wireless LAN) communication process), the communication line 704 (~Fig. 7, first-type (Internet) communication process) is executed; [0060], “In the embodiments described above, a configuration was employed in which switching of a utilized line is performed at the start and end of data communication; however, the present disclosure is not limited to this configuration. For example, in the case where the application 109 does not utilize the content in the cloud server 703, the smart phone 100 need not be connected to the Internet 702 in a state in which the application 109 is operating. Hence, a configuration may be employed in which a utilized line is switched in the case where the application 109 has been activated or the operation thereof has terminated. Further, the application 109 need only switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication, the timing at which the application 109 has been activated, and the timing at which the operation of the application 109 has terminated. For example, in the configuration in which the utilized line is switched at the four timings described above, even in the case where the communication line 705 is made to be a utilized line after activation and the communication line 704 is made to be a utilized line at the time when data communication has terminated, the communication line 705 can again be made to be a utilized line at the time of starting data communication”), 
in a case where it is determined that the terminal device is capable of executing the second-type communication, the second-type communication process is executed ([0060], “the communication line 705 (Fig. 7, second type (wireless LAN) communication) can again be made to be a utilized line at the time of starting data communication (~terminal device is capable of executing the second-type communication)”), and 
in the case where it is determined that the terminal device is capable of executing the second-type communication, the first-type communication process is not executed ([0060], “the communication line 704 (Fig. 7, first type (Internet) communication) is made to be a utilized line at the time when data communication has terminated (~the first-type communication process is not executed since the data communication is terminated), the communication line 705 can again be made to be a utilized line at the time of starting data communication”).  

Regarding claim 14, Kawai teaches the method as in claim 13, further comprising: 
in the case where it is determined that the terminal device is capable of executing the second-type communication, determining whether the related information is received from the 21second external device ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705 (~terminal device is capable of executing the second-type communication). Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), 
wherein in a case where it is determined that the related information is not received from the second external device, the first-type communication process is executed ([0038], “smart phone 100 can establish a connection to the MFP 700 by utilizing a communication line 705 (~terminal device is capable of executing the second-type communication). Note that the communication line 705 corresponds to a communication line based on a wireless LAN such as Wi-Fi”; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”[0060], “in the case where the communication line 705 (~second-type communication process) is made to be a utilized line after activation and the communication line 704 (~first-type communication process) is made to be a utilized line at the time when data communication has terminated, the communication line 705 (~second-type communication process) can again be made to be a utilized line at the time of starting data communication”, wherein inversely the communication line 704 (~first-type communication process) is made to be utilized line (~first-type communication process is executed) at the time of starting data communication when the communication line 705 (~second-type communication process) is made to be a utilized line at the time when data communication has terminated (~where it is determined that the related information is not received from the second external device)).  

Regarding claim 16, Kawai teaches the method as in claim 14, further comprising: 
in the case where it is determined that the related information is not received from the second external device, determining whether the first interval has elapsed since the first-type communication process was executed previously (~for the case of determining that the related information is not received and also for the case of determining that the related information is received, determination is made for whether the first interval has elapsed (~a new document has been received for printing); Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”), 
wherein in a case where it is determined that the first interval has elapsed since the first- type communication process was executed previously, the first-type communication process is executed (the first interval has elapsed means the first-type communication process is completed and is available for another first-type communication process; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), 
in a case where it is determined that the first interval has not elapsed since the first-type communication process was executed previously, the first-type communication process is not executed (the first interval has not elapsed means the first-type communication process is still not completed and the first-type communication process (~a new first-type communication process) will not be executed); [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), and 
in a case where it is determined that the first interval has not elapsed since the first-type communication process was executed previously and the second interval has elapsed since the second-type communication process was executed previously, the second-type communication process is executed (since the first-type communication process is still incomplete and the second-type communication process is completed, the second-type communication process is available for a start of another second-type communication process; [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”); [0060], “switch the utilized line at least one timing among the timing of the start of data communication, the timing of the end of the data communication”).  

Regarding claim 17, Kawai teaches the method as in claim 16, further comprising: 
causing a display unit of the terminal device to display a specific screen indicating the related information in a case where the related information is received from the first external device or the second external device (Fig. 6 shows a display unit of the terminal device displaying a specific screen indicating related information (~”Being printed”) in a case where the related information is received from the second external device (~MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job, and determines whether or not printing is finished by the MFP 700”), 
wherein in a case where the related information is received from the first external device, the specific screen includes predetermined information indicating that the related information has 22been received by the first-type communication process (Fig. 4, “Three” is predetermined information indicating that the related information has been received by the first-type communication process (Fig. 7 704); [0035], “FIG. 4 is an example of a screen for making a user select an image to be printed by an external apparatus. For example, the screen illustrated in FIG. 4 is displayed when the user has selected the “Print photo” or “Cloud” object displayed on the screen of FIG. 3. These images may be images locally stored in the smart phone 100 or images obtained through the Internet. The user can select image data to be used for printing by tapping the displayed image”), and 
in a case where the second-type communication process is executed and it is determined that the related information is not received from the second external device in a state where the specific screen including the predetermined information is displayed at the display unit, the specific screen including the predetermined information is continuously displayed without replacing the predetermined information with information indicating that the second-type communication process failed (Fig. 4, display of ”Three” is continuously displayed at both Fig. 4 and Fig. 5 prior to Fig. 6 when the related information (~document information) is received from the second external device (~Fig. 7 MFP 700); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”).  

Regarding claim 18, Kawai teaches the method as in claim 11, 
wherein in a case where the application program is running in a foreground, the first-type communication process is executed (Fig. 4 shows the application program running on the foreground and the first-type (via internet 704 in Fig. 7) communication process (~receiving/retrieving image data from cloud server 7093) is executed; [0041], “an example of identified data is image data in the present embodiment, but not limited to the image data, the identified data may be document data or commands and the like for making the MFP 700 perform predetermined processing (~related information which is related to a communication device different from the terminal device). Further, in the case where data transmitted to an apparatus provided with a function other than a printing function is identified, any data may be allowed as far as the data can be processed by the apparatus. Note that the identified data need not be data which is stored in the smart phone 100 itself, and may be stored, for example, in a cloud server 703 and the like with which the smart phone 100 can communicate through the Internet 702. However, in that case, the smart phone 100 needs to be utilizing a communication line that can be connected to the Internet 702, to obtain data from the cloud server 703 (~receiving the related information via the first-type communication process)”), 
in the case where the application program is running in the foreground, the second-type communication process is executed (Fig. 6 shows the application program running on the foreground and the second-type (~via WLAN/Wi-Fi 705 in Fig. 7) communication process (~receiving status information from MFP/printer); [0046], “the application 109 obtains from the MFP 700 (~receiving the related information) information about the status of the processing of a job (~contains document data), and determines whether or not printing is finished by the MFP 700”), and 
in a case where the application program is running in a background, neither of the first- type communication process nor the second-type communication process is executed (Fig. 3, if the application program is running in a background and a user is not able to make a selection from a display screen in Fig. 3, neither of the first-type communication process (~retrieving/receiving image document from cloud server) nor the second-type communication process (~retrieving/receiving image document printing status from the MFP/printer) will be executed).  

Regarding claim 19, Kawai teaches the method as in claim 11, further comprising: 
storing one or more pieces of identification information for identifying one or more communication devices in a memory of the terminal device ([0044], “smart phone 100 detects that the user operations for detection of the SSID of the MFP 700 (~specific SSID is associated with MFP and thus identifies the MFP), input of a password, and the like have been performed and can obtain connection setting information, and can establish a connection to the MFP 700”), 
wherein the communication device is a device that is identified by one piece of identification information selected by a user from among the one or more pieces of identification information in the memory ([0044], “smart phone 100 detects that the user operations for detection of the SSID of the MFP 700 (~specific SSID is associated with MFP and thus identifies the MFP), input of a password, and the like have been performed and can obtain connection setting information, and can establish a connection to the MFP 700”).  

Regarding claim 20, Kawai teaches the method as in claim 11, 
wherein the first external device is a server different from both the terminal device and the communication device (Fig. 7, cloud server 703 (~first external device) is a server different both the smartphone 100 (~terminal device) and the MFP 700 (~communication device)), and the second external device is the communication device (Fig. 7, MFP (~inkjet-type multifunction peripheral) 700 (~second external device) is the communication device).

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Katagiri (machine translation - "Power Monitoring Method of Peripheral Device, Power Monitoring Device, Power Monitoring System and Information Recording Medium", JP2000056868A, pub. date 2-25-2000), and further in view of Okimoto (machine translation - "Status Response Device", JPH103450A, pub. date 1-6-1998).

	Regarding claim 5, Kawai teaches the non-transitory computer-readable recording medium as in claim 4. 
 	Kawai does not explicitly teach wherein the second-type communication process includes sending the second information request to the second external device again in a case where a predetermined time has elapsed without the related information being received from the second external device since the second information request was sent to the second external device.
	However, Katagiri teaches wherein a second-type communication process includes sending a second information request to an external device again in a case where a predetermined time has elapsed without related information being received from the external device since the second information request was sent to the external device (pg. 6, “printer 20 has an automatic status information notifying function (ASB: Automaton Status Notification) for automatically notifying the host 10 of various status information on the printer, based on a request from the host”; pg. 8, “the ASB having the status information of the unrecoverable error is notified to the host 10 (201). After receiving this, the host 10 waits for a predetermined time (202), a real-time command is transmitted to the printer 20, and the current status information of the printer is requested (203)”).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Katagiri with the teaching of Kawai in order to minimize sending of unnecessary status requests by first providing sufficient time for the external device to respond.
	The combination does not explicitly teach in a case where the second information request is sent to the second external device for a predetermined number of times and the related information is not received from the second external device, it is determined that the related information is not received from the second external device, the predetermined number of times being two or more.  
	However, Okimoto teaches in a case where an information request is sent to an external device for a predetermined number of times and related information is not received from the external device, it is determined that the related information is not received from the external device, the predetermined number of times being two or more (pg. 5, “the status response device detects the status transmission request signal transmitted to the printer via the control line, and when the status transmission request is executed a predetermined number of times, the transmission status data is transmitted by bidirectional communication”, wherein determination is made that the status data (~related information) is not received (since the status data has actually not yet been transmitted) after the status transmission request is executed a predetermined number of times (~information request is sent to an external device for a predetermined number of times)).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okimoto with the teaching of Kawai as modified by Katagiri in order to decide whether to continue or abandon the transmission of the information request based on determining that the related information has not been received after a predetermined number of the information request transmissions.

Regarding claim 15, Kawai teaches the method as in claim 14. 
Kawai does not explicitly teach wherein the second-type communication process includes sending the second information request to the second external device again in a case where a predetermined time has elapsed without the related information being received from the second external device since the second information request was sent to the second external device.  
 	However, Katagiri teaches wherein a second-type communication process includes sending a second information request to an external device again in a case where a predetermined time has elapsed without related information being received from the external device since the second information request was sent to the external device (pg. 6, “printer 20 has an automatic status information notifying function (ASB: Automaton Status Notification) for automatically notifying the host 10 of various status information on the printer, based on a request from the host”; pg. 8, “the ASB having the status information of the unrecoverable error is notified to the host 10 (201). After receiving this, the host 10 waits for a predetermined time (202), a real-time command is transmitted to the printer 20, and the current status information of the printer is requested (203)”).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Katagiri with the teaching of Kawai in order to minimize sending of unnecessary status requests by first providing sufficient time for the external device to respond.
	The combination does not explicitly teach in a case where the second information request is sent to the second external device for a predetermined number of times and the related information is not received from the second external device, it is determined that the related information is not received from the second external device, the predetermined number of times being two or more.  
	However, Okimoto teaches in a case where an information request is sent to an external device for a predetermined number of times and related information is not received from the external device, it is determined that the related information is not received from the external device, the predetermined number of times being two or more (pg. 5, “the status response device detects the status transmission request signal transmitted to the printer via the control line, and when the status transmission request is executed a predetermined number of times, the transmission status data is transmitted by bidirectional communication”, wherein determination is made that the status data (~related information) is not received (since the status data has actually not yet been transmitted) after the status transmission request is executed a predetermined number of times (~information request is sent to an external device for a predetermined number of times)).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okimoto with the teaching of Kawai as modified by Katagiri in order to decide whether to continue or abandon the transmission of the information request based on determining that the related information has not been received after a predetermined number of the information request transmissions.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643